Citation Nr: 1647844	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to July 1995.  Thereafter, he served with the Alabama Army National Guard with several periods of duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.

In October 2015, the Board issued a decision which, in pertinent part, denied entitlement to service connection for sleep apnea.  The Veteran appealed the Board's denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), vacating the Board's October 2015 decision with respect to the issue of entitlement to service connection for sleep apnea only, and remanding the claim to the Board for additional development and consideration consistent with the JMPR.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMPR, the Veteran's claim for entitlement to service connection for sleep apnea is remanded to the RO for a new VA examination assessing the etiology of his sleep apnea.  The JMPR found that the July 2014 VA examination which concluded that the Veteran's sleep apnea was not etiologically related to his active duty service was inadequate because the rationale provided by the examiner was based solely on the absence of contemporaneous medical records while failing to address the Veteran's in-service complaints of frequent trouble sleeping at separation and post-service lay statements documenting reported observations of snoring during service.  Accordingly, the JMPR concluded that the July 2014 VA examiner did not provide a sufficient rationale for the opinion, and that a new examination and opinion were required.

In accordance with the JMPR, the Veteran should be provided with a new VA examination to determine the etiology of his sleep apnea which adequately addresses the in-service complaints of frequent trouble sleeping and the lay evidence which reflects symptoms of snoring during service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination to determine the etiology of his sleep apnea.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements and testimony, the examiner should state the following opinions:

(a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is otherwise related to his active duty service.  The examiner should specifically opine as to the likelihood that the symptoms of difficulty sleeping and snoring reported by the Veteran during service were manifestations of his later diagnosed sleep apnea; and

(b) whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinions and rationale, the examiner must reconcile his/her opinion with the Veteran's testimony and the lay statements of record regarding in-service and post-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




